Rodenbeck, J.
The defendant is entitled to a stay of this action. He has been declared incompetent and a committee has been appointed over his property. Under these circumstances the action cannot be prosecuted against him without the consent of the court. An incompetent is a ward of the court and upon inquisition found, the court assumes the custody and control of his estate which it manages through the committee as its bailiff or agent. Carter v. Beckwith, 128 N. Y. 312, 316. The incapacity of the incompetent to deal with Ms property, however, does not relieve him from his liabilities incurred prior to his incompetency, but he cannot be sued thereafter without permission of the court. Id. If a suit was brought against him before inquisition found, the action cannot be continued without leave of the court. Grant v. Humbert, 114 App. Div. 462. Until he has been declared incompetent, he may be sued and dealt with *297the same as any other person, subject to the revocation of his acts in a proper case, but after inquisition found, his acts are void and he cannot prosecute or defend an action. If he was sued prior to inquisition found or is subsequently sued, the court may stay the action and determine the course to be pursued with reference to the claim. Grant v. Humbert, supra. The motion for a stay is, therefore, granted without costs and without prejudice to any application that the plaintiff may be advised to make.
Ordered accordingly.